DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 03/05/2021 for response of the office action mailed on 01/01/2021. Independent claims 1, 10, 19 and 28 are amended. Therefore, claims 1-28 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8 of copending Application No.  16/656,964   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 1 is “anticipated by” claims 1, 6 and  8 of the copending application (16/656,964). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 16/656,947  (Instant)
Application No  16/656,964 (Copending)
1. A method performed by a processor in a test entity for layer 2 sustained downlink maximum data rate decoding performance of a user equipment device, comprising: sending to the user equipment device a non-access stratum (NAS) signaling message that requests at least one or more of: activation of a new downlink-only test mode; or activation of a modified downlink-only test mode; sending a first Packet Data Convergence Protocol (PDCP) status request to the user equipment device; sending downlink PDCP packets to the user equipment device during a measurement interval after sending the first PDCP status request to the user equipment device; receiving a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non-acknowledgement (NACK) from the user equipment device and determining expected missed layer 1 packets based on information included in the received PHY HARQ ACK/NACK; sending a second PDCP status request to the user equipment device after the measurement interval; receiving a PDCP status report from the user equipment device in response to the second PDCP status request; and determining missed layer 2 packets from a First Missing Count (FMC) value or bitmap included in the received PDCP status report.
A method performed by a processor of a user equipment device for verifying layer 2 sustained downlink maximum data rate decoding performance, comprising: receiving a non-access stratum (NAS) signaling message that requests activation of a downlink-only test mode from a test entity; receiving downlink Packet Data Convergence Protocol (PDCP) packets from the test entity during a measurement interval; decoding the received downlink PDCP packets; storing decode status information in a memory of the user equipment device; and dropping the received downlink PDCP packets in response to storing the decode status information in the memory of the user equipment device.
6. further comprising transmitting a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non- acknowledgement (NACK) to the test entity via a Physical Uplink Shared Channel (PUSCH) or a Physical Uplink Control Channel (PUCCH) in response to decoding the received downlink PDCP packets.
8. further comprising: receiving a PDCP status request from the test entity after the measurement interval; using the decode status information stored in the memory to determine a First Missing Count (FMC) value and identify missing packet sequence numbers in response to receiving the PDCP status request from the test entity after the measurement interval; generating a PDCP status report that includes the FMC value and a bitmap containing the missing packet sequence numbers; and sending the generated PDCP status report to the test entity.


Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No.  16/656,964   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 3 is “anticipated by” claim 2 of the copending application (16/656,964). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 16/656,947  (Instant)
Application No  16/656,964 (Copending)
3. wherein sending to the user equipment device the NAS signaling message that requests at least one or more of activation of the new downlink- only test mode or activation of the modified downlink-only test mode comprises sending the NAS signaling message that requests activation of the new downlink-only test mode that does not loopback data to the test entity in an uplink.
2. wherein receiving the NAS signaling message that requests activation of the downlink-only test mode comprises: receiving a NAS signaling message that requests activation of a new test mode that does not loopback data to the test entity in an uplink.


Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No.  16/656,964   (reference application).  claim 4 is “anticipated by” claim 3 of the copending application (16/656,964). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 16/656,947  (Instant)
Application No  16/656,964 (Copending)
4. wherein sending to the user equipment device the NAS signaling message that requests at least one or more of activation of the new downlink- only test mode or activation of the modified downlink-only test mode comprises sending the NAS signaling message that requests activation of the modified downlink-only test mode that does not loopback data to the test entity in an uplink.
3. wherein receiving the NAS signaling message that requests activation of the downlink-only test mode comprises: receiving a NAS signaling message that requests activation of a modified test mode that does not loopback data to the test entity in an uplink.


Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No.  16/656,964   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 5 is “anticipated by” claim 4 of the copending application (16/656,964). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/656,947  (Instant)
Application No  16/656,964 (Copending)
5. wherein sending to the user equipment device the NAS signaling message that requests activation of the modified downlink-onlv test mode that does not loopback data to the test entity in the uplink comprises: sending a NAS signaling message that requests activation of a modified User Equipment Test Loop Function Test Loop Mode A that does not loopback data to the test entity in the uplink.
wherein receiving the NAS signaling message that requests activation of the modified test mode that does not loopback data to the test entity in an uplink comprises receiving a NAS signaling message that requests activation of a modified UE Test Loop Function UE Test Loop Mode A.


Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 16 and 18 of copending Application No.  16/656,964   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 10 is “anticipated by” claims 11, 16 and  18 of the copending application (16/656,964). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/656,947  (Instant)
Application No  16/656,964 (Copending)
10. A test entity computing device, comprising: a processor configured with processor-executable software instructions to: send to a user equipment device a non-access stratum (NAS) signaling message that requests at least one or more of: activation of a new downlink-only test mode; ;or activation of a modified downlink-only test mode; send a first Packet Data Convergence Protocol (PDCP) status request to the user equipment device; send downlink PDCP packets to the user equipment device during a measurement interval in response after the first PDCP status request to the user equipment device; receive a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non-acknowledgement (NACK) from the user equipment device and determine expected missed layer 1 packets based on information included in the received PHY HARQ ACK/NACK; send a second PDCP status request to the user equipment device after the measurement interval; receive a PDCP status report from the user equipment device in response to the second PDCP status request; and determining missed layer 2 packets from a First Missing Count (FMC) value or bitmap included in the received PDCP status report.
A user equipment device, comprising: a memory; and a processor coupled to the memory, wherein the processor is configured with processor-executable software instructions to: receive a non-access stratum (NAS) signaling message that requests activation of a downlink-only test mode from a test entity; receive downlink Packet Data Convergence Protocol (PDCP) packets from the test entity during a measurement interval; decode the received downlink PDCP packets; store decode status information in the memory; and drop the received downlink PDCP packets in response to storing the decode status information in the memory of the user equipment device.
16. wherein the processor is further configured with processor-executable software instructions to transmit a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non- acknowledgement (NACK) to the test entity via a Physical Uplink Shared Channel (PUSCH) or a Physical Uplink Control Channel (PUCCH) in response to decoding the received downlink PDCP packets.
18. wherein the processor is further configured with processor-executable software instructions to: receive a PDCP status request from the test entity after the measurement interval; use the decode status information stored in the memory to determine a First Missing Count (FMC) value and identify missing packet sequence numbers in response to receive the PDCP status request from the test entity after the measurement interval; generate a PDCP status report that includes the FMC value and a bitmap containing the missing packet sequence numbers; and send the generated PDCP status report to the test entity


Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No.  16/656,964   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 12 is “anticipated by” claim 12 of the copending application (16/656,964). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/656,947  (Instant)
Application No  16/656,964 (Copending)
12. wherein the processor is further configured with processor-executable software instructions to send the NAS signaling message that requests at least one or more of activation of the new downlink-only test mode or activation of the modified downlink-only test mode by: sending [[a]] the NAS signaling message that requests activation of [[a]] the new downlink-only test mode that does not loopback data to the test entity computing device in an uplink.
wherein the processor is configured with processor-executable software instructions to receive the NAS signaling message that requests activation of the downlink-only test mode by: receiving a NAS signaling message that requests activation of a new test mode that does not loopback data to the test entity in an uplink.


Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No.  16/656,964   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 13 is “anticipated by” claim 13 of the copending application (16/656,964). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/656,947  (Instant)
Application No  16/656,964 (Copending)
13. wherein the processor is further configured with processor-executable software instructions to send the NAS signaling message that requests at least one or more of activation of the new downlink-only test mode or activation of the modified downlink-only test mode by: sending [[a]] the NAS signaling message that requests activation of [[a]] the modified downlink-only test mode that does not loopback data to the test entity computing device in an uplink.
13. wherein the processor is configured with processor-executable software instructions to receive the NAS signaling message that requests activation of the downlink-only test mode by: receiving a NAS signaling message that requests activation of a modified test mode that does not loopback data to the test entity in an uplink.


Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No.  16/656,964   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 14 is “anticipated by” claim 14 of the copending application (16/656,964). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/656,947  (Instant)
Application No  16/656,964 (Copending)
14. wherein the processor is further configured with processor-executable software instructions to send the NAS signaling message that requests activation of the modified downlink-only test mode that does not loopback data to the test entity computing device in the uplink by: sending a NAS signaling message that requests activation of a modified User Equipment Test Loop Function Test Loop Mode A that does not loopback data to the test entity computing device in the uplink.
14. wherein the processor is configured with processor-executable software instructions to receive the NAS signaling message that requests activation of the modified test mode that does not loopback data to the test entity in an uplink by receiving a NAS signaling message that requests activation of a modified UE Test Loop Function UE Test Loop Mode A.


Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 26 and 28 of copending Application No.  16/656,964   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 19 is “anticipated by” claims 21, 26 and  28 of the copending application (16/656,964). 


Application No. 16/656,947  (Instant)
Application No  16/656,964 (Copending)
19. A non-transitory computer readable storage medium having stored thereon processor-executable software instructions configured to cause a processor in a test entity computing device to perform operations comprising: sending to a user equipment device a non-access stratum (NAS) signaling message that requests at least one or more of: activation of a new downlink-only test mode; or activation of a modified downlink-only test mode; sending a first Packet Data Convergence Protocol (PDCP) status request to a user equipment device; sending downlink PDCP packets to the user equipment device during a measurement interval after to sending the first PDCP status request to the user equipment device; receiving a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non-acknowledgement (NACK) from the user 52Attorney Docket No.: 193752U1 equipment device and determining expected missed layer 1 packets based on information included in the received PHY HARQ ACK/NACK; sending a second PDCP status request to the user equipment device after the measurement interval; receiving a PDCP status report from the user equipment device in response to the second PDCP status request; and determining missed layer 2 packets from a First Missing Count (FMC) value or bitmap included in the received PDCP status report.
A non-transitory computer readable storage medium having stored thereon processor-executable software instructions configured to cause a processor in a user equipment device to perform operations for verifying layer 2 sustained downlink maximum data rate decoding performance, the operations comprising: receiving a non-access stratum (NAS) signaling message that requests activation of a downlink-only test mode from a test entity; receiving downlink Packet Data Convergence Protocol (PDCP) packets from the test entity during a measurement interval; decoding the received downlink PDCP packets; storing decode status information in a memory of the user equipment device; and dropping the received downlink PDCP packets in response to storing the decode status information in the memory of the user equipment device.
wherein the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising transmitting a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non- acknowledgement (NACK) to the test entity via a Physical Uplink Shared Channel (PUSCH) or a Physical Uplink Control Channel (PUCCH) in response to decoding the received downlink PDCP packets.
28. wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that further comprising: receiving a PDCP status request from the test entity after the measurement interval; using the decode status information stored in the memory to determine a First Missing Count (FMC) value and identify missing packet sequence numbers in response to receiving the PDCP status request from the test entity after the measurement interval; generating a PDCP status report that includes the FMC value and a bitmap containing the missing packet sequence numbers; and sending the generated PDCP status report to the test entity.


Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No.  16/656,964   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 21 is “anticipated by” claim 22 of the copending application (16/656,964). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/656,947  (Instant)
Application No  16/656,964 (Copending)
21. wherein the stored processor-executable software instructions are configured to cause the processor in the test entity computing device to perform operations such that sending to the user equipment device the NAS signaling message that requests at least one or more of activation of the new downlink-only test mode does not loopback data to the test entity computing device in an uplink.
wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that receiving the NAS signaling message that requests activation of the downlink-only test mode comprises: receiving a NAS signaling message that requests activation of a new test mode that does not loopback data to the test entity in an uplink.


Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No.  16/656,964   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 22 is “anticipated by” claim 23 of the copending application (16/656,964). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/656,947  (Instant)
Application No  16/656,964 (Copending)
22. wherein the stored processor-executable software instructions are configured to cause the processor in the test entity computing device to perform operations such that sending to the user equipment device the NAS signaling message that requests at least one or more of activation of the new downlink-only test mode or activation of the modified downlink-only test mode comprises sending  the NAS signaling message that requests activation of  the modified downlink-only test mode that does not loopback data to the test entity computing device in an uplink.
23. wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that receiving the NAS signaling message that requests activation of the downlink-only test mode comprises: receiving a NAS signaling message that requests activation of a modified test mode that does not loopback data to the test entity in an uplink.


Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No.  16/656,964   (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  claim 23 is “anticipated by” claim 24 of the copending application (16/656,964). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/656,947  (Instant)
Application No  16/656,964 (Copending)
23. wherein the stored processor-executable software instructions are configured to cause the processor in the test entity computing device to perform operations such that sending the NAS signaling message that requests activation of the modified downlink-only test mode that does not loopback data to the test entity computing device in the uplink by: sending a NAS signaling message that requests activation of a modified User Equipment Test Loop Function Test Loop Mode A that does not loopback data to the test entity computing device in  the uplink.
24. wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that receiving the NAS signaling message that requests activation of the modified test mode that does not loopback data to the test entity in an uplink comprises receiving a NAS signaling message that requests activation of a modified UE Test Loop Function UE Test Loop Mode A.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-11,  19-20  and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al. (2016/0021672), Delsol hereinafter, in view of Phuyal et al. (2018/0124642), Phuyal hereinafter.

Re. Claims 1, 10 and  19, Delsol teaches a method (Fig.8) performed by a processor (Fig. 5, 57) in a test entity (Fig.5 & Fig. 1, 11) for layer 2 sustained downlink maximum data rate decoding performance of a user equipment device (Fig.1 & ¶0016 - UE test loop mode A provides loopback of data packets (e.g. Packet Data Convergence Protocol (PDCP) Service Data Units (SDUs)) for bi-directional data radio bearers while the UE is operating in E-UTRA mode.  Fig.8 &¶0085 -  The RRC module 65 is also operable to include in an RRC signalling message for the mobile communication device 3 Non-Access Stratum (NAS) signalling for identifying an EPS bearer of that mobile communication device 3 to be associated with a specific loopback test.Fig.3-4 & ¶0074 - Each EPS Bearer can have its own associated settings (e.g. an IP address, a set of data transmission characteristics, such as quality of service, data rate and flow control parameters, etc.) in order to provide support for the different requirements of different communication services.), a non-transitory computer readable storage medium (Fig.5, 59) having stored thereon processor-executable software instructions (¶0083) configured to cause a processor (Fig. 5, 57) in a test entity computing device (Fig.5 & Fig. 1, 11) to perform operations and a test entity computing device (Fig.5 & Fig. 1, 11), comprising: a processor (Fig. 5, 57) configured with processor-executable software instructions (¶0083) to: send to a user equipment device a non-access stratum (NAS) signaling message that requests at least one or more of: activation of a new downlink-only test mode ;or activation of a modified downlink-only test mode ; (Fig.8 & ¶0107 - a compliance test is to be performed, the SS entity 11 generates and transmits (using its RRC module 65 and transceiver circuit 51) an ACTIVATE TEST MODE message embedded in a suitable downlink RRC message for transferring non-RRC messages (e.g. a `DLInformationTransfer message`) to the mobile communication device 3 (at step S603) to activate the test mode in the mobile communication device 3 prior to any bearer activation. ….different value may be used to initiate a new test mode for use with selective EPS bearer loop-back testing functionality.  …..by including an appropriate information element, in the RRC message and/or the non-RRC message, specifying the modified use of the conventional test mode indicated in that message. It is evident from the aforesaid sections, the  ACTIVATED TEST MODE is downlink only and  a new modified  test mode would be achieved by including appropriate information element (IE) in non-RRC messages); send downlink PDCP packets to the user equipment device during a measurement interval in response after the first PDCP status request to the user equipment device (¶0017 -  UE test loop mode B provides loopback of PDCP SDUs (E-UTRA and UTRA), …. for bi-directional EPS bearers while the UE is operated in E-UTRA, UTRA, GSM/GPRS or CDMA2000 modes. .. When operating in E-UTRA, UTRA or GSM/GPRS then the downlink PDCP SDUs or SNDCP PDUs received by the UE on all bi-directional data radio bearers are returned by the UE on the data radio bearer associated with an EPS bearer context ….. within the PDCP SDU …. Fig. 8 & ¶0110 - mobile communication device 3 establishes an active EPS bearer with the SS entity 11); 

    PNG
    media_image2.png
    648
    870
    media_image2.png
    Greyscale

expressly teach send a first Packet Data Convergence Protocol (PDCP) status request to the user equipment device; receive a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non-acknowledgement (NACK) from the user equipment device and determine expected missed layer 1 packets based on information included in the received PHY HARQ ACK/NACK; send a second PDCP status request to the user equipment device after the measurement interval; receive a PDCP status report from the user equipment device in response to the second PDCP status request; and determining missed layer 2 packets from a First Missing Count (FMC) value or bitmap included in the received PDCP status report.
However, in the analogous art, Phuyal explicitly discloses send a first Packet Data Convergence Protocol (PDCP) status request to the user equipment device (Fig.1 & ¶0051 -  PDCP status reporting may be configured for the UE 112.  The network 100 can configure the UE PDCP status reporting procedures via RRC signaling.  It may set up a periodic status report or request it on demand.  It may also configure the UE to send a status report after receiving N PDCP packets.  As an example, the PDCP-Config Information Element may be modified as follows to enable this report); receive a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non-acknowledgement (NACK) from the user equipment device and determine expected missed layer 1 packets based on information included in the received PHY HARQ ACK/NACK (Fig.1 & ¶0035 - use the PDCP status report to infer the acknowledgement/negative acknowledgement (ACK/NACK) status of PDCP packets offloaded over WLAN. …..The two criteria to determine the range for the bit map are first that the reporting bit map must cover all PDCP packets offloaded to WLAN that are successfully transmitted or are dropped after the maximum number of retransmissions is reached, and second that the overlap between the bit maps of two successive PDCP status reports should be minimized to reduce signaling overhead.Fig.9 & ¶0087 - PDCP data transmitted over 3GPP/LTE are labeled as 910.  PDCP data transmitted over WLAN are labeled as 912.  FMS feedback over 3GPP is labeled as 914.  As shown in FIG. 9, Packet number 3 may be lost over WLAN, and retransmitted over LTE.  Also, the FMS feedback may be configured to be triggered every six transmitted packets….  It should be noted that PDCP status report control PDU can report not only the first missing packet, but also the following missing packets by including a bitmap field.  With the FMS feedback 914, the Link Aggregation TX 710 can always stay in sync with the Link Aggregation RX 712, eliminating the possibility of a False ACK or a False NACK); send a second PDCP status request to the user equipment device after the measurement interval; receive a PDCP status report from the user equipment device in response to the second PDCP status request (Fig.1 & ¶0051 -  PDCP status reporting may be configured for the UE 112.  The network 100 can configure the UE PDCP status reporting procedures via RRC signaling.  It may set up a periodic status report or request it on demand .  It may also configure the UE to send a status report after receiving N PDCP packets.  As an example, the PDCP-Config Information Element may be modified as follows to enable this report. That is, a plurality of PDCP status request and PDCP status report could be configured either periodically or on demand  by the multi-RAT network (Fig.1) with different parameters associated with PDCP-Config Information Element as shown page 11); and determining missed layer 2 packets from a First Missing Count (FMC) value or bitmap included in the received PDCP status report (Fig.1-3, Fig.5 & ¶0036 -  For a new report, identify the NWLANReOrder latest missing PDCP that should be delivered before the PDCP with sequence number: SNlastRxWLAN.  NWLANReOrder specifies the reordering window size for WLAN out-of-order delivery.  If there are fewer than NWLANReOrder missing PDCP packets, set First Missing Sequence Number (FMS) as the SN of the first missing PDCP.  If there are more than NWLANReOrder missing PDCP packets, select the SN of the one that should be delivered first among the NWLANReOrder latest missing PDCP.  If NWLANReOrder is 0, there is no WLAN out-of-order delivery and the FMS can be selected as the SN of the first missing PDCP that should be delivered after the PDCP packet of sequence number: SNlastRxWLAN.  To determine the bit map size, identify PDCP packets that are successfully transmitted over WLAN and are supposed to be delivered after the PDCP with SN: FMS. ¶0112- PDCP status report comprising a bitmap of acknowledgment messages (ACKs) or negative acknowledgment messages (NACKs) based at least in part on a continuous PDCP count (PDCP COUNT) or a PDCP sequence number (PDCP SN). ¶0113 - link  aggregation transmission circuitry to track a sequence number of a first  missing packet in a reordering window at link aggregation reception circuitry  at the receiver, and to maintain a sliding transmission window to control a  number of PDCP packets that may be transmitted without being acknowledged).

    PNG
    media_image3.png
    496
    661
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Delsol’s invention of a flexible loop-modes UE test mechanism by a system simulator (SS) to include Phuyal’s invention of user equipment controlled mobility in an evolved radio access network, because it provides an effective dynamic mechanism for offloading PDCP 

Re. Claims 2,  11 and 20,  Delsol and Phuyal teach  claims 1,  10 and 19 respectively.
Delsol further teaches the new downlink-only test mode; or the modified downlink-only test mode. (Fig.8 & ¶0107 - a compliance test is to be performed, the SS entity 11 generates and transmits (using its RRC module 65 and transceiver circuit 51) an ACTIVATE TEST MODE message embedded in a suitable downlink RRC message for transferring non-RRC messages (e.g. a `DLInformationTransfer message`) to the mobile communication device 3 (at step S603) to activate the test mode in the mobile communication device 3 prior to any bearer activation. ….different value may be used to initiate a new test mode for use with selective EPS bearer loop-back testing functionality.  …..by including an appropriate information element, in the RRC message and/or the non-RRC message, specifying the modified use of the conventional test mode indicated in that message. It is evident from the aforesaid sections, the  ACTIVATED TEST MODE is downlink only and  a new modified  test mode would be achieved by including appropriate information element (IE) in non-RRC messages).

Yet, Delsol does not  teach forgoing configuring a T-reordering timer associated with at least one or more of:
However, in the analogous art, Phuyal explicitly discloses forgoing configuring a T-reordering timer associated with at least one or more of: (Fig.1 & ¶0051 -  PDCP status reporting may be configured for the UE 112.  The network 100 can configure the UE PDCP status reporting procedures via RRC signaling.¶0055 - Once LTE/WLAN aggregation is activated and certain bearers are using both LTE and WLAN downlink. Fig.1/Fig.7 & ¶0077 - Link Aggregation TX block 710 will update FMS and move the transmit window forward, while the Link Aggregation RX block 712 will keep waiting for the missing PDCP PDU 820 until the t-Reordering timer expires).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Delsol’s invention of a flexible loop-modes UE test mechanism by a system simulator (SS) to include Phuyal’s invention of user equipment controlled mobility in an evolved radio access network, because it provides an effective dynamic mechanism for offloading PDCP packets to secondary links, thereby avoid building buffer or overflow at secondary eNodeB (SeNB), in turns, enhances inter-site aggregation performances.    (¶0002/¶0005, Phuyal)

Re. Claim 28, Delsol teaches a test entity computing device (Fig.5 & Fig. 1, 11), comprising: means for sending to a user equipment device a non-access stratum (NAS) signaling message that requests at least one or more of: activation of a new downlink-only test mode: or activation of a modified downlink-only test mode (Fig.8 & ¶0107 - a compliance test is to be performed, the SS entity 11 generates and transmits (using its RRC module 65 and transceiver circuit 51) an ACTIVATE TEST MODE message embedded in a suitable downlink RRC message for transferring non-RRC messages (e.g. a `DLInformationTransfer message`) to the mobile communication device 3 (at step S603) to activate the test mode in the mobile communication device 3 prior to any bearer activation. ….different value may be used to initiate a new test mode for use with selective EPS bearer loop-back testing functionality.  …..by including an appropriate information element, in the RRC message and/or the non-RRC message, specifying the modified use of the conventional test mode indicated in that message. It is evident from the aforesaid sections, the  ACTIVATED TEST MODE is downlink only and  a new modified  test mode would be achieved by including appropriate information element (IE) in non-RRC messages); means for sending downlink PDCP packets to the user equipment device during a measurement interval after sending the first PDCP status request to the user equipment device (¶0017 -  UE test loop mode B provides loopback of PDCP SDUs (E-UTRA and UTRA), …. for bi-directional EPS bearers while the UE is operated in E-UTRA, UTRA, GSM/GPRS or CDMA2000 modes. .. When operating in E-UTRA, UTRA or GSM/GPRS then the downlink PDCP SDUs or SNDCP PDUs received by the UE on all bi-directional data radio bearers are returned by the UE on the data radio bearer associated with an EPS bearer context ….. within the PDCP SDU …. Fig. 8 & ¶0110 - mobile communication device 3 establishes an active EPS bearer with the SS entity 11); 

    PNG
    media_image2.png
    648
    870
    media_image2.png
    Greyscale

Yet, Delsol does not expressly teach means for sending a first Packet Data Convergence Protocol (PDCP) status request to the user equipment device; means for receiving a physical layer (PHY) hybrid 
However, in the analogous art, Phuyal explicitly discloses means for sending a first Packet Data Convergence Protocol (PDCP) status request to the user equipment device (Fig.1 & ¶0051 -  PDCP status reporting may be configured for the UE 112.  The network 100 can configure the UE PDCP status reporting procedures via RRC signaling.  It may set up a periodic status report or request it on demand.  It may also configure the UE to send a status report after receiving N PDCP packets.  As an example, the PDCP-Config Information Element may be modified as follows to enable this report); means for receiving a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non-acknowledgement (NACK) from the user equipment device and determining expected missed layer 1 packets based on information included in the received PHY HARQ ACK/NACK (Fig.1 & ¶0035 - use the PDCP status report to infer the acknowledgement/negative acknowledgement (ACK/NACK) status of PDCP packets offloaded over WLAN. …..The two criteria to determine the range for the bit map are first that the reporting bit map must cover all PDCP packets offloaded to WLAN that are successfully transmitted or are dropped after the maximum number of retransmissions is reached, and second that the overlap between the bit maps of two successive PDCP status reports should be minimized to reduce signaling overhead.Fig.9 & ¶0087 - PDCP data transmitted over 3GPP/LTE are labeled as 910.  PDCP data transmitted over WLAN are labeled as 912.  FMS feedback over 3GPP is labeled as 914.  As shown in FIG. 9, Packet number 3 may be lost over WLAN, and retransmitted over LTE.  Also, the FMS feedback may be configured to be triggered every six transmitted packets….  It should be noted that PDCP status report control PDU can report not only the first missing packet, but also the following missing packets by including a bitmap field.  With the FMS feedback 914, the Link Aggregation TX 710 can always stay in sync with the Link Aggregation RX 712, eliminating the possibility of a False ACK or a False NACK); means for sending a second PDCP status request to the user equipment device after the measurement interval; means for receiving a PDCP status report from the user equipment device in response to the second PDCP status request (Fig.1 & ¶0051 -  PDCP status reporting may be configured for the UE 112.  The network 100 can configure the UE PDCP status reporting procedures via RRC signaling.  It may set up a periodic status report or request it on demand .  It may also configure the UE to send a status report after receiving N PDCP packets.  As an example, the PDCP-Config Information Element may be modified as follows to enable this report. That is, a plurality of PDCP status request and PDCP status report could be configured either periodically or on demand  by the multi-RAT network (Fig.1) with different parameters associated with PDCP-Config Information Element as shown page 11); and  55Attorney Docket No.: 193752U1 means for determining missed layer 2 packets from a First Missing Count (FMC) value or bitmap included in the received PDCP status report (Fig.1-3, Fig.5 & ¶0036 -  For a new report, identify the NWLANReOrder latest missing PDCP that should be delivered before the PDCP with sequence number: SNlastRxWLAN.  NWLANReOrder specifies the reordering window size for WLAN out-of-order delivery.  If there are fewer than NWLANReOrder missing PDCP packets, set First Missing Sequence Number (FMS) as the SN of the first missing PDCP.  If there are more than NWLANReOrder missing PDCP packets, select the SN of the one that should be delivered first among the NWLANReOrder latest missing PDCP.  If NWLANReOrder is 0, there is no WLAN out-of-order delivery and the FMS can be selected as the SN of the first missing PDCP that should be delivered after the PDCP packet of sequence number: SNlastRxWLAN.  To determine the bit map size, identify PDCP packets that are successfully transmitted over WLAN and are supposed to be delivered after the PDCP with SN: FMS).

    PNG
    media_image3.png
    496
    661
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Delsol’s invention of a flexible loop-modes UE test mechanism by a system simulator (SS) to include Phuyal’s invention of user equipment controlled mobility in an evolved radio access network, because it provides an effective dynamic mechanism for offloading PDCP packets to secondary links, thereby avoid building buffer or overflow at secondary eNodeB (SeNB), in turns, enhances inter-site aggregation performances.    (¶0002/¶0005, Phuyal)


Claims 9, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Delsol, in view of Phuyal , further in view of Doshi et al. (2018/0049050), Doshi hereinafter.

Re. Claims 9,  18 and 27,  Delsol and Phuyal teach  claims 1,  10 and 19 respectively.
Yet, Delsol and Phuyal do not expressly teach further comprising before a test begins: injecting a bad PDCP packet at predetermined interval; determining whether the user equipment device accurately reports those bad PDCP packets as missed packets in the PDCP status report; and using a result of determining whether the user equipment device accurately reports those bad PDCP packets as missed packets in the PDCP status report as a baseline for conducting the test.
However, in the analogous art, Doshi explicitly discloses further comprising before a test begins: injecting a bad PDCP packet at predetermined interval; determining whether the user equipment device accurately reports those bad PDCP packets as missed packets in the PDCP status report; and   using a result of determining whether the user equipment device accurately reports those bad PDCP packets as missed packets in the PDCP status report as a baseline for conducting the test. (Fig.1/Fig.4 & ¶0010 - The reference component can be configured to simulate at least a portion of the functionality of the user equipment.  The reference component is a trusted component with reliable communication characteristics and features.  The reference component is also operable to enable calibration of the network access point simulation component and local control component.  The reference component enables validation and calibration of the network access point simulation component operations and local control component operations in a controlled local test environment, including validation and calibration of communications with devices under test included in the user equipment. Fig.6 & ¶0062 - The UE control module 620 directs simulation of various UE functions …  The eNode control function includes LTE PHY function 631, layer 2 Media Access Control (MAC)/Radio Link Control (RLC)/Packet Data Convergence Protocol (PDCP) function 632… Fig.11B & ¶0081 - The verification can be based on usage, such as after a certain number of UE devices under test have been tested, before certain particular types of tests are performed …. and so on.)

    PNG
    media_image4.png
    470
    695
    media_image4.png
    Greyscale
 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Delsol’s invention of a flexible loop-modes UE test mechanism by a system simulator (SS)  and Phuyal’s invention of user equipment controlled mobility in an evolved radio access network to include Doshi’s invention of a system and a method for automated validation and calibration of portable test systems, because it ensures an efficient and accurate test results without manual support for various configuration set up as required in traditional device testing      (¶0007-¶0008, Doshi)

Allowable Subject Matter
Claims 3-8, 12-17 and 21-26  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:
Claim 3 – wherein sending the NAS signaling message that requests activation of the downlink-only test mode to the user equipment device comprises: 48Attorney Docket No.: 193752U1sending a NAS signaling message that requests activation of a new test mode that does not loopback data to the test entity in an uplink.      
Claim 4 – wherein sending the NAS signaling message that requests activation of the downlink-only test mode to the user equipment device comprises: sending a NAS signaling message that requests activation of a modified test mode that does not loopback data to the test entity in an uplink.
Claim 5 – depends on claim 4.
Claim 6 – further comprising modifying an existing test mode to not loopback data to the test entity in an uplink.
Claim 7 – depends on claim 6.
Claim 8 – setting DL MAX HARQ transmission = 1 and RLC Max Retransmission = 1.
Claim 12 – wherein the processor is further configured with processor-executable software instructions to send the NAS signaling message that requests activation of the downlink-only test mode to the user equipment device by: sending a NAS signaling message that requests activation of a new test mode that does not loopback data to the test entity computing device in an uplink.      
Claim 13 – wherein the processor is further configured with processor-executable software instructions to send the NAS signaling message that requests activation of the downlink-only test mode to the user equipment device by: sending a NAS signaling message that requests activation of a modified test mode that does not loopback data to the test entity computing device in an uplink.
Claim 14 – depends on claim 13.
Claim 15 – wherein the processor is further configured with processor-executable software instructions to modify an existing test mode to not loopback data to the test entity computing device in an uplink.
Claim 16 – depends on claim 15.
Claim 17 – wherein the processor is further configured with processor-executable software instructions to: set DL MAX HARQ transmission = 1 and RLC Max Retransmission = 1.
Claim 21 – wherein the stored processor-executable software instructions are configured to cause the processor in the test entity computing device to perform operations such that sending the NAS signaling message that requests activation of the downlink-only test mode to the user equipment device by: sending a NAS signaling message that requests activation of a new test mode that does not loopback data to the test entity computing device in an uplink.      
Claim 22 – wherein the stored processor-executable software instructions are configured to cause the processor in the test entity computing device to perform operations such that sending the NAS signaling message that requests activation of the downlink-only test mode to the user equipment device by: sending a NAS signaling message that requests activation of a modified test mode that does not loopback data to the test entity computing device in an uplink.
Claim 23 – depends on claim 22.
Claim 24 – wherein the stored processor-executable software instructions are configured to cause the processor in the test entity computing device to perform operations such that modifying an existing test mode to not loopback data to the test entity computing device in an uplink.
Claim 25 – depends on claim 24.
Claim 26 – wherein the stored processor-executable software instructions are configured to cause the processor in the test entity computing device to perform operations further comprising: setting DL MAX HARQ transmission = 1 and RLC Max Retransmission = 1.

Response to Arguments
Examiner acknowledges applicant’s amendments to independent claims 1, 10, 19 and 28.
In regards to provisional nonstatutory double patenting rejection, applicant acknowledges the provisional nonstatutory double patenting issue with a co-pending application 16/656,964 in page 12 of remarks submitted on 03/15/2021, the rejection would still be effective until a terminal disclaimer is submitted by the applicant.

Applicant's arguments filed  on 03/05/2021 have been fully considered but they are not persuasive.  
Regarding remarks in pages 12-15 for independent claim 1, 10, 19 and 28, applicant argues that Delsol fails teach “send to a user equipment device a non-access stratum (NAS) signaling message that requests at least one or more of: activation of a new downlink-only test mode ;or activation of a modified downlink-only test mode ;”. Examiner  respectfully disagrees with the applicant.  Delsol discloses in ¶0107 along with Fig. 8," a compliance test is to be performed, the SS entity 11 generates and transmits (using its RRC module 65 and transceiver circuit 51) an ACTIVATE TEST MODE message embedded in a suitable downlink RRC message for transferring non-RRC messages (e.g. a `DLInformationTransfer message`) to the mobile communication device 3 (at step S603) to activate the test mode in the mobile communication device 3 prior to any bearer activation. ….different value may be used to initiate a new test mode for use with selective EPS bearer loop-back testing functionality.  …..by including an appropriate information element, in the RRC message and/or the non-RRC message, specifying the modified use of the conventional test mode indicated in that message". It is evident from the aforesaid sections, the  ACTIVATED TEST MODE is downlink only and  a new modified  test mode would be achieved by including appropriate information element (IE) in non-RRC messages.

Regarding arguments in page 15 for independent claim 1, 10, 19 and 28, Phuyal disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Phuyal as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “send to a user equipment device a non-access stratum (NAS) signaling message that requests at least one or more of: activation of a new downlink-only test mode ;or activation of a modified downlink-only test mode (which is taught by Delsol,  as pointed out above)”  is not disclosed by Phuyal. Applicant is respectfully reminded that the independent claim 1, 10, 19 and 28 are unpatentable over Delsol, in view of Phuyal. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  


 For these reasons, it is maintained that independent claim 1, 10, 19 and 28  are unpatentable over Delsol, in view of Phuyal .
As all other dependent claims depend either directly or indirectly from the independent claim 1, 10 and 19,  similar rationale also applies to all respective dependent claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467